Citation Nr: 0914640	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-07 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bipolar mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to 
June 1967 and May 1972 to November 1989.
        
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied entitlement to service connection for 
bipolar mood disorder (claimed as depression, anxiety, 
marital, legal, and bipolar).  

The Veteran requested a hearing before a Veteran's Law Judge 
at the RO, which was scheduled for November 8, 2007.  He 
withdrew his request in a timely manner.

The issue has been recharacterized to comport with the 
evidence of record.

In March 2008 the Board remanded the Veteran's current claim 
for additional development, including the acquisition of 
treatment records from a hospital in Nuremberg, Germany.  


FINDING OF FACT

Resolving all doubt, the competent evidence shows a 
relationship between the current bipolar mood disorder and 
service.


CONCLUSION OF LAW

A bipolar mood disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 and Supp. 2008);  38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's service connection claim for a bipolar mood 
disorder has been considered with respect to VA's duties to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the Veteran could result from the 
grant of service connection.  See, Bernard v. Brown, 4 Vet. 
App. 384. 393 (1993).

Analysis

The Veteran seeks service connection for bipolar mood 
disorder.  He claims that he began treatment for bipolar 
symptoms while in active service, particularly at a hospital 
in Nuremberg, Germany, and continued treatment following 
retirement in November 1989.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present bipolar mood disorder.  September 
1999 in-patient treatment records note that the Veteran was 
given, in pertinent part, a final discharge diagnosis of 
bipolar mood disorder.  Psychiatric progress notes dated from 
1999 to 2003 note that the Veteran report numerous 
psychiatric difficulties, including problems with his memory, 
psychosis, depression, and that he was prescribed various 
psychiatric medications.  An August 2003 VA inpatient 
psychiatric discharge note indicates that the Veteran was 
given a diagnosis of bipolar, mixed, and a GAF score of 45 
was assigned.  August 2004 private treatment records note an 
impression of bipolar disorder.  A private medical opinion 
dated in November 2007 notes that the Veteran continues to 
see the physician for therapy, and indicates that the Veteran 
currently has bipolar disorder.

Inpatient treatment records dated in August 1988 from the 
United States Army Community Hospital in Nuremberg, Germany, 
note that the Veteran was given diagnoses of alcohol abuse 
and adjustment reactions with depression and was a patient 
from August 29-31, 1988.  A mental status examination 
revealed that the Veteran had a slightly depressed mood.  The 
Veteran's personnel records indicate that that he received 
the Vietnam Service Medal with 1 Service Star and Republic of 
Vietnam Gallantry Cross with Palm Unit Citation.

As the record shows a current bipolar mood disorder and 
treatment for psychiatric problems during service, the 
determinative issue is whether these are related.

A private medical opinion dated in February 2003 notes that 
the Veteran has been a patient of the physician since 1999.  
The Veteran gave a fairly convincing account to him of how 
years of alcoholism covered up many of his affective 
symptoms, and how he was able to maintain a state of 
hypomania and high-energy when he was able to drink heavily 
on a regular basis.  He continued heavy alcohol use following 
service even as he began a career as a police officer.  Now 
that he has achieved sustained sobriety it is clear that he 
does suffer bipolar mood disorder with mood congruent 
psychotic features.  The physician noted that it is his 
contention that the Veteran's alcohol dependence covered up 
his bipolar mood disorder, which was triggered by the stress 
of combat.  Likewise, the physician opined that it was his 
professional opinion that it is more likely that the stress 
and anxiety of combat substantially contributed to the 
development of a serious mood disorder in a vulnerable 
individual, which was co-morbid with chemical dependency 
difficulties as a means of self-medication.  

In an April 2003 private medical opinion from the same above 
noted private physician, it was again noted that it was his 
professional opinion that it is more likely that the stress 
and anxiety of combat substantially contributed to the 
development of a serious mood disorder in a vulnerable 
individual, which was co-morbid with chemical dependency 
difficulties as a means of self-medication.  

A November 2007 private medical opinion from the same above 
noted private physician notes that the Veteran's more recent 
problems include short term memory loss, dizziness, and 
episodes of hallucinations.  The physician noted that 
although the Veteran did not receive a diagnosis of bipolar I 
disorder during service, he did receive treatment for 
depression.  His first manic episode after leaving service 
does not negate the possibility that he suffered from bipolar 
disorder during service.  It is very likely that the 
Veteran's combat related service as well as his subsequent 
alcoholism contributed to the development of, in pertinent 
part, a mood disorder, which eventually manifested itself as 
bipolar disorder.  

The Veteran has presented credible statements of in-service 
treatment for a psychiatric disability that is corroborated 
by his STRs, and three competent medical opinions indicating 
that the Veteran's current bipolar mood disorder is related 
to service.  There is no medical evidence to the contrary.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). 

While service records do not indicate whether the Veteran 
participated in combat, they do corroborate his service in 
Viet Nam.

It is clear that, at the very least, the evidence of record 
is in equipoise and any doubt is resolved in the Veteran's 
favor.  Accordingly, service connection for bipolar mood 
disorder is warranted.





ORDER

Entitlement to service connection for bipolar mood disorder 
is granted, subject to the rules and payment of monetary 
benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


